Citation Nr: 1033759	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-33 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include patellofemoral syndrome.  

2.  Entitlement to an initial evaluation in excess of 40 percent 
for herniated disc disease of the lumbar spine with status post 
surgery at L5-S1 with opaque prosthetic endplates in the 
interspaces (formerly rated as low back strain).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 2000 to February 
2002 and from June 2003 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating determination of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Veteran appeared at a hearing at the RO before a local 
hearing officer in April 2009 and at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in February 
2010.  Transcripts of the hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

As it relates the issue of service connection for a bilateral 
knee disorder, the Board notes that several attempts have been 
made to obtain the Veteran's service treatment records for his 
period of service from February 2000 to February 2002.  Of record 
is a formal finding, dated October 6, 2006, that the records are 
not available for this period.  

As this matter is in remand status, an additional attempt should 
be made to obtain these records with proper notification to the 
Veteran if the records are found to be unavailable, is warranted.  
The Board notes that the specific steps enumerated in 3.159(e) 
with regard to notification of the lack of availability of the 
records were not followed.  

The Board observes that the Veteran has testified that his knee 
problems started in Fort Hood in 2000 when going through AIT 
training.  He stated that once he went to Fort Hood, 
approximately two months later he had knee problems and was seen 
by the doctors at that time.  He indicated that he was given a 
knee brace and told to run with the knee brace.  He further 
stated that he was given a shoe insert at that time.  The 
Veteran's wife, in an April 2009 letter, indicated that she was 
with the Veteran while he was stationed at Ft. Hood.  She noted 
that during that time, the Army gave the Veteran knee braces to 
wear to help him with the pain he would encounter when walking or 
running, he wore them every day under his uniform, and he went to 
the doctors on base for this problem quite a few times but the 
doctors were unable to do anything.  

The November 2006 VA examination shows a diagnosis of bilateral 
patellofemoral syndrome.  However, the examiner indicated that he 
did not have the claims folder available for review and offered 
no opinion as to the etiology of the patellofemoral syndrome.  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  VA is required to conduct an accurate and 
descriptive medical examination based on the complete medical 
record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Based upon the above, the Veteran should be 
afforded an additional VA examination, with the examiner being 
requested to review the claims folder and render an opinion as to 
the nature and etiology of any current knee disorder, and its 
relationship, if any, to his period of service.  

As it relates to the issue of a higher initial evaluation for the 
Veteran's service-connected low back disorder, the Board notes 
that at the time of his February 2010 hearing, the Veteran 
indicated that the symptomatology associated with his low back 
disorder had increased in severity since the time of his last VA 
examination performed in November 2008.  In a March 2010 
statement in support of claim, the Veteran again reported that 
his service-connected condition had become worse.  VA is obliged 
to afford a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability. 
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide an 
opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  As such, an additional VA 
examination to determine the current severity of the lumbar spine 
disability is warranted.

At the February 2010 hearing, the Veteran reported that he was 
still receiving treatment at the Coatesville VA Medical Center 
for his low back.  The Board notes that the last VA treatment 
records obtained in conjunction with the Veteran's claim date 
back to May 2009.  It also appears that the Veteran was involved 
in VA vocational rehabilitation and training based upon testimony 
provided at the hearing.  The vocational rehabilitation folder 
has not been associated with the claims file.  An attempt to 
obtain up-to-date records and the vocational rehabilitation 
claims folder should be made.  VA has a duty to seek these 
records. 38 U.S.C.A. § 5103A(b)(1).

Lastly, the record shows that the Veteran was receiving workers 
compensation for a back injury incurred in January 2007.  The RO 
should undertake appropriate action to obtain copies of the 
determinations associated with the Veteran's award of workers' 
compensation, as well as copies of all medical records underlying 
those determinations.  See 38 C.F.R. § 3.159(c)(1).  The Board 
finds that such records are pertinent to the claim for a higher 
rating for the low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Make an attempt to obtain copies of all 
personnel and service treatment records of 
the Veteran for his period of service from 
February 2000 to February 2002.  If the 
requested records are not available, it 
should be documented as to what steps were 
taken when attempting to obtain these 
records.  See 38 C.F.R. § 3.159(c)(2) and 
(e).  Notify the Veteran of the results of 
the search pursuant to 38 C.F.R. § 3.159(e) 
and ask the Veteran to submit copies of any 
service treatment records he may have in 
his possession.  

2.  Obtain copies of all records of the 
Veteran's treatment from the Coatesville 
VAMC from May 2009 to the present.

3.  Obtain the Veteran's VA Vocational 
Rehabilitation and counseling folders and 
associate these documents with the claims 
folder.

4.  Take the appropriate action to obtain a 
copy of the determinations associated with 
the Veteran's award of workman's 
compensation benefits, as well as copies of 
al medical records underlying those 
determinations, from the state of 
Pennsylvania.  All records/responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

5.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current bilateral knee 
disorder.  All indicated tests and studies, 
to include x-rays, are to be performed and 
all findings are to be reported in detail.  
The claims folder must be made available to 
the examiner for review in connection with 
the examination.    

The examiner should report all diagnoses 
pertinent to the knees.  The examiner 
should provide a medical opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current bilateral knee disorder, including 
patellofemoral syndrome, if found, is 
related to the Veteran's period of active 
service.  The examiner should provide a 
rationale for each opinion that is 
rendered.  

6.  Schedule the Veteran for VA orthopedic 
and neurological examinations to determine 
the symptoms and severity of his service-
connected herniated disc disease of the 
lumbar spine with status post surgery at 
L5-S1 with opaque prosthetic endplates in 
the interspaces (formerly rated as low back 
strain).  The Veteran's claims file should 
be made available to the examiner(s) and 
the examiner(s) are requested to review the 
entire claims file in conjunction with the 
examination and note such review.

All tests and studies deemed necessary by 
the examiner(s) should be performed.  The 
examiner(s) should report the range of 
motion of the thoracolumbar spine in 
degrees and comment on the presence and 
extent of any painful motion, functional 
loss due to pain, excess fatigability, 
weakness, and additional disability during 
flare-ups.  The examiner(s) report if there 
is evidence of ankylosis.  The examiner(s) 
should describe the frequency and length of 
any incapacitating episodes (e.g., 
requiring bedrest) in the past year.

The examiner(s) should note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, express an opinion as to the 
severity of such symptoms in terms of being 
slight, moderate, moderately severe, 
severe, or complete.  If there is no nerve 
involvement, the examiner(s) should so 
state.

Complete detailed rationale should be given 
for all opinions and conclusions expressed.

7.  Readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

